EXAMINER'S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toban E. Platt on February 25th, 2022.

The application has been amended as follows: 
Claims:
13. (Currently Amended) A pair of headphones comprising: 
a headband having first and second opposing ends; 
a first earpiece pivotally attached to the first end of the headband by a first arm enabling the first earpiece to be moved between a first position in which the first earpiece is folded inward towards the headband and a second position in which the first earpiece extends away from the headband; 
a second earpiece pivotally attached to the second end of the headband by a second arm enabling the second earpiece to be moved between a first position in which 
one or more sensors that generate sensor data indicating whether each of the first and second earpieces are in the first or second position; and 
control circuitry coupled to the one or more sensors and configured to receive sensor data and set the pair of headphones in a first operating mode, a second operating mode, and a third operating mode, the control circuitry setting the pair of headphones in: (i) the first mode when both the first and second earpieces are in the second position, (ii) the second mode when both the first and second earpieces are in the first position, and (iii) the third operating mode when one of the first or second earpieces is in the first position and the other of the first or second earpieces is in the second position, wherein when the headphones are in the third operating mode, audio playback is stopped in both the first and second earpieces and the pair of headphones consume less power than in the second operating mode but more power than when in the first operating mode.

14. (Cancelled) 
15. (Cancelled)

17. (Currently Amended) The pair of headphones of claim 13 [[15]], wherein in the first operating mode is an off mode, the second operating mode is a playback mode, and in the third operating mode is a low power standby mode.


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Kelly et al. (US 20120275616 A1) and Tachikawa (US 20060062417 A1), expressly teaches or reasonably suggests, “control circuitry coupled to the sensor data from the one or more sensors and configured to set the pair of headphones in: (i) a playback mode when both the first and second earpieces are in the second position, (ii) in an off mode when both the first and second earpieces are in the first position, and (iii) in a third operating mode when one of the first or second earpieces is in the first position and the other of the first or second earpieces is in the second position, wherein when the pair of headphones are in the third operating mode audio playback is stopped in both the first and second earpieces and the pair of headphones consume less power than when in the playback mode but more power than when in the off mode“, in combination with the other claim elements, in a manner as claimed.
Independent claims 7 and 13 are allowed for analogous reasons as claim 1.
	Dependent claims 2-6, 8-12, and 17-20 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654        

/PAUL KIM/           Primary Examiner, Art Unit 2654